Citation Nr: 1632354	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  09-30 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1. Entitlement to disability rating higher than 30 percent from December 1, 2011, to May 15, 2012, for residuals of total left knee replacement.

2. Entitlement to disability rating higher than 30 percent from March 1, 2014, for residuals of total left knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to September 1977 and from February 1989 to March 1991.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. In a December 2008 rating decision, the RO denied an increase in a 10 percent rating for left knee disability.

In August 2010, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In October 2010, the Veteran underwent total replacement surgery on his left knee.

In January 2011, the Board remanded the case to the RO for additional procedural and evidentiary development.

In a February 2011 rating decision, the RO granted a temporary total rating following the left knee replacement surgery, effective October 18, 2010, to November 30, 2011. The RO assigned a 30 percent rating from December 1, 2011, for residuals of the replacement surgery.

In May 2013, the Board again remanded the left knee rating issue to the RO for additional procedural and evidentiary development. The Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).

In January 2014, the Veteran underwent left knee surgery to revise the prosthetic joint.

In an April 2014 rating decision, the RO granted another temporary total rating for the left knee disability, from January 8, 2014, to February 28, 2015, and assigned a 30 percent rating effective March 1, 2015. In a June 2015 rating decision, the RO determined that there was clear and unmistakable error in the April 2014 rating decision with respect to the duration of the temporary total rating. The RO noted that the January 2014 surgery was not to implant a prosthesis, but to revise an existing prosthesis to address knee instability. The RO therefore assigned the 30 percent rating following surgery and convalescence from an earlier date, March 1, 2014. In the June 2015 rating decision the RO also granted a TDIU, effective October 1, 2014.

In a November 2015 decision, the Board denied a rating higher than 10 percent prior to October 18, 2010, for left knee disability. For the period prior to October 18, 2010, the Board granted a separate 10 percent rating for lateral instability of the left knee. The Board denied a rating higher than 30 percent from December 1, 2011, to May 15, 2012, for the left knee replacement residuals. The Board granted a higher, 40 percent rating from May 16, 2012, to January 8, 2014, for the left knee replacement residuals. The Board denied a rating higher than 30 percent from March 1, 2014, for the left knee disability following the revision surgery and convalescence.

The Veteran appealed the Board's November 2015 decision to the United States Court of Appeals for Veterans Claims (Court). In June 2016, VA and the Veteran (the parties) submitted to the Court a Joint Motion for Partial Remand of the November 2015 Board decision, and the Court granted that motion. The granted motion vacated, and remanded to the Board for further consideration and explanation, the Board's decisions as to the issues of left knee disability ratings higher than 30 percent from December 1, 2011, to May 15, 2012, and higher than 30 percent from March 1, 2014. The parties moved and the Court granted that the other portions of the November 2015 Board decision remain undisturbed.

The issues presently before the Board, then, are ratings for the left knee disability higher than 30 percent from December 1, 2011, to May 15, 2012, and higher than 30 percent from March 1, 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. From December 1, 2011, to May 15, 2012, left knee disability status post replacement was manifested by pain, antalgic gait, use of a cane, and limitations on walking, standing, and sitting, analogous to unfavorable ankylosis, considerable limitation of extension, or nonunion of the tibia and fibula requiring a brace.

2. From March 1, 2014, left knee disability status post replacement has been manifested by chronic pain, pain with motion and weightbearing, and regular use of a brace, analogous to nonunion of the tibia and fibula requiring a brace.


CONCLUSIONS OF LAW

1. From December 1, 2011, to May 15, 2012, left knee disability status post replacement met the criteria for a 40 percent rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2016).

2. From March 1, 2014, left knee disability status post replacement have met the criteria for a 40 percent rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2008 through 2014. In those letters, the RO notified him what information was needed to substantiate claims for service connection and increased disability ratings. The letters also addressed how VA assigns effective dates.

In the August 2010 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.

The Board is satisfied that there has been substantial compliance with the directives of the 2011 and 2013 Board remands, such that an additional remand is not needed. See Stegall v. West, 11 Vet. App. 268 (1998). The claims file contains service medical records, post-service medical records, VA examination reports, and a transcript of the 2010 Board hearing. 

Reports of VA examinations of the Veteran reflect testing of the range of motion of his left knee, but do not relate the ranges of both active and passive motion, nor the ranges of motion in weight-bearing and non-weight-bearing.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  
However, his file contain medical records that reflect other significant findings, such as pain in the left knee on weightbearing, that inform the assignment of appropriate ratings. The ratings on appeal are for Veteran's left knee disability following replacement of the joint with a prosthetic joint. The criteria for rating post-replacement disabilities are less focused on ranges of motion than are the rating criteria for other joint disabilities, such as arthritis.  The Board finds the assembled evidence as a whole provides sufficient information to support grants of increased ratings for the periods addressed by the appeal. On consideration, the Board finds that it betters serves the Veteran's interests to reach decisions on the appealed ratings based on the assembled evidence, rather than to remand the case for additional medical examination and findings. 

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Ratings for Left Knee Disability

The Veteran essentially contends that his left knee impairment warrants ratings higher than 30 percent from December 1, 2011, to May 15, 2012, and 30 percent from March 1, 2014.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. Testing of range of motion of joints should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, with the range of motion of the opposite undamaged joint. 38 C.F.R. § 4.59. The Veteran's left knee does not have an opposite undamaged joint, because there is a long history of disability in his right knee.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for evaluating prosthetic replacement of a knee at 100 percent for one year following implantation of the prosthesis. Thereafter, the residual knee disability is rated at a minimum of 30 percent, and at 60 percent if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. With intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261, or 5262. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2016). Diagnostic Code 5256 provides ratings for ankylosis, or complete lack of motion, of the knee, with the rating depending on the position in which the knee is frozen. Diagnostic Code 5261 addresses limitation of extension of the leg at the knee. That code provides ratings of 0 percent if extension is limited to 5 degrees, 10 percent if extension is limited to 10 degrees, 20 percent if extension is limited to 15 degrees, 30 percent if extension is limited to 20 degrees, 40 percent if extension is limited to 30 degrees, and 50 percent if extension is limited to 45 degrees. Diagnostic Code 5262 addresses impairment of the tibia and fibula, and provides for ratings for 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, 30 percent for marked knee or ankle disability, and 40 percent for loose motion, requiring a brace.

Rating Period from December 1, 2011, to May 15, 2012

The Veteran's left knee disability began during service. Treating clinicians found that his left knee had chondromalacia and degenerative joint disease. In June 1990, he underwent surgery including arthroscopy, chondroplasty of the patella, mini-arthrotomy, and excision of a patellar osteophyte. After service, VA medical records showed ongoing treatment of the knee, with reports of pain and diagnosis of arthritis.

On October 18, 2010, the Veteran underwent surgery with total replacement of the left knee with a prosthetic joint. In VA treatment in October 2011, he reported that his prosthetic knee generally had been doing well. He related that a week and a half earlier he twisted the knee, without falling on it. He stated that since then he had experienced pain and swelling, and a little limitation due to the swelling. The treating clinician observed that the surgical scar was well healed. The knee had some swelling and tenderness, but no warmth. X-rays showed that the prosthesis was in good position, and that there were no acute fractures or other abnormalities.

In a December 2011 statement, the Veteran reported left knee pain and numbness.

On VA examination in early May 2012, the Veteran reported that since the left knee replacement surgery he had pain and numbness in his left knee. It was noted that he had disabilities in his left and right knees. He reported constant pain in both knees, worse with walking. He stated he was unable to kneel or get down on his knees. He said that he could only walk about 50 feet before he started limping. He reported that he regularly used a cane. He related that he could not mow his yard or ride in a car for long periods of time.

On examination, the range of motion of the left knee was from 0 to 115 degrees, with objective evidence of painful flexion at 100 degrees. There was no objective evidence of painful extension. There was no additional limitation of motion after three repetitions of range of motion. The examiner stated that after repetitive motion there was functional loss, including less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing. On examination, the left knee had full muscle strength, and no instability or patellar subluxation or dislocation. The examiner indicated that none of the left knee scars were painful or unstable, and that the total area of the scars was not greater than 39 square centimeters. The Veteran's gait was antalgic, and there was bilateral knee pain with walking on toes and heels. Tandem walking was within normal limits. Left knee x-rays showed that the prosthesis was stable. Increased osteolysis was seen in the medial tibial plateau, and was described as nonspecific and possibly due to stress shielding. Other etiologies were not excluded. There was no periprosthetic fracture and no loosening.

A May 16, 2012, physical examination performed for the United States Social Security Administration (SSA) by J. G. H., M.D., reflects that range of motion of the left knee was from 5 degrees of extension to 120 degrees of flexion. The Veteran reported bilateral knee pain. The examiner indicated that there was 5 degrees of medial and lateral movement of the left knee.

From December 1, 2011, to May 15, 2012, the Veteran's left knee prosthesis and surrounding structures functioned sufficiently to allow some standing and walking, but pain that increased with activity significantly limited his endurance in walking, standing, and even sitting. He had an antalgic gait, and regularly used a cane. Overall, his post-replacement left knee disability produced more impairment than the minimum anticipated by a 30 percent rating under Diagnostic Code 5055. The impairment was more consistent with intermediate degrees of weakness, pain, and limitation of motion. The limited endurance in some knee functions and incapacity for some others constitutes impairment that is reasonably analogous to ankylosis, limitation of extension, or tibia and fibula related knee impairment that is rated at 40 percent. The Board therefore grants a 40 percent rating from December 1, 2011, to May 15, 2012. The limitations of knee function were not analogous to even more unfavorable ankylosis or limitation of extension. The knee impairment did not include severe painful motion or weakness. Therefore, a rating higher than 40 percent is not warranted for that period.

Rating Period from March 1, 2014

A June 2013 VA outpatient treatment record shows that the Veteran was seen for complaints of bilateral knee disabilities. It was noted that his left knee had been replaced in October of 2010, and that he had a fall in February of 2013. He said that the knee had bothered him ever since that fall. He complained of instability, stiffness, and popping of the knee. He reported that he occasionally used a cane. Examination of the left knee showed a well-healed surgical scar. There was no warmth, erythema, or sign of infection. Range of motion was from 0 to 115 degrees. He was stiff and guarded with checking the range of motion. There was evidence  of tenderness. There was evidence of instability with valgus stress.

On January 8, 2014, the Veteran underwent left knee arthroplasty revision surgery to address pain and instability in the joint. Prior to the surgery, on examination the left knee had almost full extension, and flexion was to about 130 degrees. The knee had laxity with testing of extension and flexion. The surgical revision, including polyethylene exchange, of the left knee replacement, was described as successful.

In VA treatment in February 2014, the Veteran reported that he twisted his knee but did not fall. A clinician evaluated the knee and diagnosed with a valgus-type injury. Several weeks later, the Veteran noted significant improvement. He continued with his post-operative rehabilitation recovery. An April 2014 X-ray study of the left knee showed stable total knee arthroplasty changes, with no periprosthetic lucency or fracture, and no other acute osseous abnormality. There was no significant soft tissue swelling or joint effusion. 

In VA treatment in June and July 2014, the Veteran reported that recently his left knee gave out a little, and he fell. He stated that since that fall the knee felt possibly a little worse, but not nearly as bad as it felt before the January 2014 revision surgery. He related some concern, but indicated that overall he was happy with the post-revision performance of the knee. He stated that wanted to try using a brace when he planned to be active. A brace was ordered.

The Veteran had a VA compensation examination of his left knee in April 2015. He complained of chronic pain and impaired ability to bend his left knee. He wore a knee brace. He stated that he used a brace regularly and a cane occasionally. He reported that his knees hurt when he tried to bend over, that they cracked constantly, and that he could not bend at the knees anymore.

On examination of the left knee, the range of motion was from 0 to 120 degrees. Pain was noted on flexion, but it did not result in functional loss. There was no ankylosis. There was evidence of pain with weight bearing. There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. There was no objective evidence of crepitus. The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss or range of motion after three repetitions. The left knee showed no instability. Left knee x-rays showed stable total knee arthroplasty changes, with no evidence of acute abnormality or periprosthetic lucency or fracture. The left knee and muscles had full strength. There was no muscle atrophy. There were surgical scars; but none of the scars were painful or unstable, or had a total area equal to or greater than 39 square centimeters.

The examiner indicated that there was no history of recurrent subluxation, lateral instability, or recurrent effusion. The examiner indicated that pain, weakness, fatigability, incoordination, or flare-ups did not significantly limit functional ability. The examiner indicated that, since the January 2014 surgery, the left knee had intermediate degrees of residual weakness, pain, or limitation of motion. 

A few months after the January 2014 surgery with revision of the Veteran's left knee prosthesis, he felt that the knee functioned better than before the surgery, but he perceived some giving way of that knee, and requested a brace. As of the April 2015 examination, he was wearing the brace regularly. There was pain in the knee with flexion and with weight bearing. The examiner endorsed that the left knee's residual weakness, pain, or limitation of motion was intermediate, that is, between the minimum expected post-replacement disability of the 30 percent criteria under Diagnostic Code 5055 and the severe painful motion or weakness of the 60 percent criteria under that code. From March 2014, the intermediate impairment, with use of a brace, has been reasonably analogous to tibia and fibula nonunion requiring a brace, which is assigned a 40 percent rating under Diagnostic Code 5262. The Board therefore grants a 40 percent rating from March 1, 2014. The knee impairment has not been analogous to unfavorable ankylosis or considerable limitation of extension, and has not produced severe painful motion or weakness. Therefore, a rating higher than 40 percent is not warranted.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2016); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

In the periods from December 1, 2011, to May 15, 2012, and from March 1, 2014, the Veteran's post-replacement left knee disability has not required frequent hospitalizations. The left knee disability has affected his mobility and his endurance for weight bearing, and thus affected his capacity for employment. The evidence does not tend to indicate, however, that his left knee disability, by itself, has interfered with his employment capacity to an extent that rises to the level of marked. The rating criteria adequately address the effects of his left knee disability during those periods. Therefore, it is not necessary to refer the issues of the ratings for that disability for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran directly raised a claim for a TDIU. The RO granted a TDIU, effective October 1, 2014. The issue of unemployability thus is resolved and not pending.


ORDER

From December 1, 2011, to May 15, 2012, a 40 percent rating for left knee disability status post replacement is granted.

From March 1, 2014, a 40 percent rating for left knee disability status post replacement is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


